EXHIBIT 21 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES SUBSIDIARIES OF THE REGISTRANT (as of October 31, 2010) Name Percentage Ownership Cloverleaf Group, Inc. Kenuohua Matthews Electronic (Beijing) Company, Ltd. 60 Kenuohua Matthews Electronic (Guam) Company, Ltd. Holjeron Corporation InTouch by Design, Inc. Matthews Canada Ltd. Matthews Holding Company (U.K.) Ltd. The InTouch Group plc M3dia Projects Limited 51 Furnace Construction Cremators Limited 80 Matthews Industries Matthews Bronze Pty. Ltd. C. Morello, Pty. Ltd. S+T Reprotechnick GmbH Reproservice Eurodigital GmbH Repro Busek Druckvorstufentechnick GmbH & Co. KG Rudolf Reproflex GmbH & Co. KG Klischeewerkstatt Scholler GmbH Tact Group Limited 80 Jun Yu Design & Production Limited Matthews International Holding Company GmbH Saueressig GmbH & Co. KG 78 APEX Cylinders Ltd. 61 Saueressig ooo Saueressig Design Studio GmbH 70 Saueressig Flexo GmbH &Co. KG Saueressig Polska Sp. z.o.o. Matthews International S.p.A. Caggiati Espana S.A. Caggiati France SARL Gem Matthews International s.r.l. 80 Rottenecker-Caggiati GmbH 82 Matthews Packaging Graphics Asia Pte. Ltd. Matthews Resources, Inc. Matthews Swedot AB Matthews Marking Products GmbH Matthews Kodiersysteme GmbH The York Group, Inc. Milso Industries Corporation York Agency, Inc. York Casket Development Company, Inc. York Distribution Company Venetian Investment Corporation
